      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 1 of 11




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Samuel Love,                             Case No.
12
                 Plaintiff,
13
            v.                                    Complaint For Damages And
                                                  Injunctive Relief For
14
         SF Hotel Master Tenant, LLC, a           Violations Of: Americans With
         California Limited Liability             Disabilities Act; Unruh Civil
15
         Company,                                 Rights Act
16
                 Defendant,
17
18
19
20         Plaintiff Samuel Love complains of SF Hotel Master Tenant, LLC, a
21   California Limited Liability Company (“Defendant”), and alleges as follows:
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. He is
24   substantially limited in his ability to walk. He is a paraplegic. He uses a
25   wheelchair for mobility.
26     2. Defendant SF Hotel Master Tenant, LLC, owns and operates the San
27   Francisco Proper Hotel located at 1100 Market St., San Francisco, California,
28   currently and at all times relevant to this complaint.


                                            1

     Complaint
       Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 2 of 11




1      3. Plaintiff does not know the true names of Defendants, their business
2    capacities, their ownership connection to the property and business, or their
3    relative responsibilities in causing the access violations herein complained of,
4    and alleges a joint venture and common enterprise by all such Defendants.
5    Plaintiff is informed and believes that each of the Defendants herein, is
6    responsible in some capacity for the events herein alleged, or is a necessary
7    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
8    the true names, capacities, connections, and responsibilities of the Defendants
9    are ascertained.
10     JURISDICTION:
11     4. The Court has subject matter jurisdiction over the action pursuant to 28
12   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
13   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
14     5. Pursuant to supplemental jurisdiction, an attendant and related cause
15   of action, arising from the same nucleus of operative facts and arising out of
16   the same transactions, is also brought under California’s Unruh Civil Rights
17   Act, which act expressly incorporates the Americans with Disabilities Act.
18     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
19   founded on the fact that the real property which is the subject of this action is
20   located in this district and that Plaintiff's cause of action arose in this district.
21   PRELIMINARY STATEMENT
22     7. This is a lawsuit challenging the reservation policies and practices of a
23   place of lodging. Plaintiff does not know if any physical or architectural
24   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
25   violated any construction-related accessibility standard. Instead, this is about
26   the lack of information provided on the hotel’s reservation website that would
27   permit plaintiff to determine if there are rooms that would work for him.
28     8. After decades of research and findings, Congress found that there was


                                               2

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 3 of 11




1    a “serious and pervasive social problem” in America: the “discriminatory
2    effects” of communication barriers to persons with disability. The data was
3    clear and embarrassing. Persons with disabilities were unable to “fully
4    participate in all aspects of society,” occupying “an inferior status in our
5    society,” often for no other reason than businesses, including hotels and
6    motels, failed to provide information to disabled travelers. Thus, Congress
7    decided “to invoke the sweep of congressional authority” and issue a “national
8    mandate for the elimination of discrimination against individuals with
9    disabilities,” and to finally ensure that persons with disabilities have “equality
10   of opportunity, full participation, independent living” and self-sufficiency.
11     9. As part of that effort, Congress passed detailed and comprehensive
12   regulations about the design of hotels and motels. But, as importantly,
13   Congress recognized that the physical accessibility of a hotel or motel means
14   little if the 61 million adults living in America with disabilities are unable to
15   determine which hotels/motels are accessible and to reserve them. Thus,
16   there is a legal mandate to provide a certain level of information to disabled
17   travelers.
18     10. But despite the rules and regulations regarding reservation procedures,
19   a 2019 industry article noted that: “the hospitality sector has largely
20   overlooked the importance of promoting accessible features to travelers.”
21     11. These issues are of paramount important. Persons with severe
22   disabilities have modified their own residences to accommodate their unique
23   needs and to ameliorate their physical limitations. But persons with disabilities
24   are never more vulnerable than when leaving their own residences and having
25   to travel and stay at unknown places of lodging. They must be able to ascertain
26   whether those places work for them.
27
28


                                             3

     Complaint
       Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 4 of 11




1      FACTUAL ALLEGATIONS:
2      12. Plaintiff planned on making a trip in February of 2021 to the San
3    Francisco, California, area.
4      13. He chose the San Francisco Proper Hotel located at 1100 Market St.,
5    San Francisco, California, because this hotel was at a desirable price and
6    location.
7      14. Due to Plaintiff’s condition, he is unable to, or seriously challenged in
8    his ability to, stand, ambulate, reach for objects, transfer from his chair to other
9    equipment, and maneuver around fixed objects.
10     15. Thus, Plaintiff needs an accessible guestroom and he needs to be given
11   information about accessible features in hotel rooms so that he can confidently
12   book those rooms and travel independently and safely.
13     16. Plaintiff went to the San Francisco Proper Hotel reservation website at
14   https://www.properhotels.com/san-francisco seeking to book an accessible
15   room at the San Francisco location on September 11, 2020.
16     17. This website reservation system is owned and operated by the
17   Defendants and permits guests to book rooms at the San Francisco Proper
18   Hotel.
19     18. Plaintiff found that there was insufficient information about the
20   accessible features in the “accessible rooms” at the Hotel to permit him to
21   assess independently whether a given hotel room would work for him.
22     19. For example, Plaintiff cannot transfer from his wheelchair to a toilet
23   unless there are grab bars at the toilet to facilitate that transfer. But the Hotel
24   reservation website does not provide any information about the existence of
25   grab bars for the accessible guestroom toilets. This is critical information for
26   the plaintiff.
27     20. As another example, Plaintiff has had tremendous difficulty with using
28   lavatory sinks in the past because sinks were cabinet style sinks or had low


                                              4

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 5 of 11




1    hanging aprons that did not provide knee clearance for a wheelchair user to
2    pull up and under or, alternatively, where the plumbing underneath the sink
3    was not wrapped with insulation to protect against burning contact to his
4    knees. Here, the Hotel reservation website provides no information about the
5    accessibility of the sinks in the accessible guestroom.
6      21. As another example, Plaintiff has had tremendous difficulty using desks
7    and tables that did not provide knee and toe clearance for a wheelchair user to
8    pull up and under the table/desk. Here, the Hotel reservation website provides
9    no information about the accessibility of the table/desk in the accessible
10   guestroom. This leaves Plaintiff unsure he will be able to use the table/desk in
11   the Hotel room, which is important to him.
12     22. Plaintiff does not need an exhaustive list of accessibility features.
13   Plaintiff does not need an accessibility survey to determine of a room works for
14   him. Plaintiff, like the vast majority of wheelchair users, simply needs a
15   handful of features to be identified and described with a modest level of detail:
16      • For the doors, Plaintiff simply needs to know if he can get into the hotel
17         room and into the bathroom. This is a problem that has created
18         tremendous problems for the Plaintiff in the past. A simple statement
19         that the hotel room entrance and interior doors provide at least 32
20         inches of clearance is enough to provide Plaintiff this critical piece of
21         information about whether he can fit his wheelchair into the hotel
22         rooms.
23      • For the beds themselves, the only thing Plaintiff needs to know (and the
24         only thing regulated by the ADA Standards) is whether he can actually
25         get to (and into) the bed, i.e., that there is at least 30 inches width on the
26         side of the bed so his wheelchair can get up next to the bed for transfer.
27         This is critical information because Plaintiff cannot walk and needs to
28         pull his wheelchair alongside the bed.


                                             5

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 6 of 11




1      • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
2         know that it has sufficient knee and toe clearance so that he can use it.
3         A simple statement like “the desk provides knee and toe clearance that
4         is at least 27 inches high, 30 inches wide, and runs at least 17 inches
5         deep” is more than sufficient. Because Plaintiff is confined to a
6         wheelchair, he needs to know this information to determine if the desk
7         is accessible to and useable by him.
8      • For the restroom toilet, Plaintiff only needs to know two things that
9         determine if he can transfer to and use the toilet; (1) that the toilet seat
10        height is between 17-19 inches (as required by the ADA Standards) and
11        (2) that it has the two required grab bars to facilitate transfer.
12     • For the restroom sink, the Plaintiff two things that will determine
13        whether he can use the sink from his wheelchair: (1) can he safely get his
14        knees under the toilet? To wit: does the sink provide the knee clearance
15        (27 inches high, 30 inches wide, 17 inches deep) and is any plumbing
16        under the sink wrapped with insulation to protect against burning
17        contact? The second thing is whether the lavatory mirror is mounted at
18        a lowered height so that wheelchair users can sue it. A simple statement
19        like: “the lavatory sink provides knee clearance of at least 30 inches
20        wide, 27 inches tall and 17 inches deep, all of the under-sink plumbing
21        is wrapped, and the lowest reflective edge of the mirror is no more than
22        40 inches high” would suffice.
23     • Finally, for the shower, Plaintiff needs to know only a handful of things:
24        (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
25        in), (2) whether it has an in-shower seat; (3) that there are grab bars
26        mounted on the walls; (4) that there is a detachable hand-held shower
27        wand for washing himself and (5) that the wall mounted accessories and
28        equipment are all within 48 inches height.


                                            6

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 7 of 11




1      23. This small list of items are the bare necessities that Plaintiff must know
2    to make an independent assessment of whether the “accessible” hotel room
3    works for him. These things comprise the basics of what information is
4    reasonably necessary for Plaintiff (or any wheelchair user) to assess
5    independently whether a given hotel or guest room meets his or her
6    accessibility needs.
7      24. Other accessibility requirements such as slopes of surfaces, whether the
8    hand-held shower wand has a non-positive shut off valve, the temperature
9    regulator, the tensile strength and rotational design of grab bars, and so many
10   more minute and technical requirements under the ADA are beyond what is a
11   reasonable level of detail and Plaintiff does not expect or demand that such
12   information is provided.
13     25. But because the Defendants have failed to identify and describe the core
14   accessibility features in enough detail to reasonably permit individuals with
15   disabilities to assess independently whether a given hotel or guest room meets
16   his accessibility needs, the Defendants fail to comply with its ADA obligations
17   and the result is that the Plaintiff is unable to engage in an online booking of
18   the hotel room with any confidence or knowledge about whether the room will
19   actually work for him due to his disability.
20     26. This lack of information created difficulty for the Plaintiff and the idea
21   of trying to book this room -- essentially ignorant about its accessibility --
22   caused difficulty and discomfort for the Plaintiff and deterred him from
23   booking a room at the Hotel
24     27. Plaintiff travels frequently and extensively, not only for non-litigation
25   reasons but also because he is an ADA tester and actively engaged in finding
26   law breaking businesses and hauling them before the courts to be penalized
27   and forced to comply with the law.
28     28. As he has in the past, Plaintiff will continue to travel to the San Francisco


                                             7

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 8 of 11




1    area on a regular and ongoing basis and will patronize this Hotel once it has
2    been represented to him that the Defendant has changed its policies to comply
3    with the law and to determine if the Hotel is physically accessible as well as
4    complying with required reservation procedures. Plaintiff will, therefore, be
5    discriminated against again, i.e., be denied his lawfully entitled access, unless
6    and until the Defendant is forced to comply with the law.
7      29. Plaintiff has reason and motivation to use the Defendant’s Hotel
8    reservation system and to stay at the Defendant’s Hotel in the future. Among
9    his reasons and motivations are to assess these policies and facilities for
10   compliance with the ADA and to see his lawsuit through to successful
11   conclusion that will redound to the benefit of himself and all other similarly
12   situated. Thus, Plaintiff routinely revisits and uses the facilities and
13   accommodations of places he has sued to confirm compliance and to enjoy
14   standing to effectuate the relief promised by the ADA.
15   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
16   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
17   Defendants.) (42 U.S.C. section 12101, et seq.)
18     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint.
21     31. Under the ADA, it is an act of discrimination to fail to make reasonable
22   modifications in policies, practices, or procedures when such modifications
23   are necessary to afford goods, services, facilities, privileges advantages or
24   accommodations to person with disabilities unless the entity can demonstrate
25   that taking such steps would fundamentally alter the nature of the those goods,
26   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
27   12182(B)(2)(A)(ii).
28     32. Specifically, with respect to reservations by places of lodging, a


                                            8

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 9 of 11




1    defendant must ensure that its reservation system, including reservations
2    made by “any means,” including by third parties, shall:
3                     a. Ensure that individuals with disabilities can make
4                        reservations for accessible guest rooms during the same
5                        hours and in the same manner as individuals who do not
6                        need accessible rooms;
7                     b. Identify and describe accessible features in the hotels and
8                        guest rooms offered through its reservations service in
9                        enough detail to reasonably permit individuals with
10                       disabilities to assess independently whether a given hotel
11                       or guest room meets his or her accessibility needs; and
12                    c. Reserve, upon request, accessible guest rooms or specific
13                       types of guest rooms and ensure that the guest rooms
14                       requested are blocked and removed from all reservations
15                       systems.
16             See 28 C.F.R. § 36.302(e).
17     33. Here, the defendant failed to modify its reservation policies and
18   procedures to ensure that it identified and described accessible features in the
19   hotels and guest rooms in enough detail to reasonably permit individuals with
20   disabilities to assess independently whether a given hotel or guest room meets
21   his or her accessibility needs and failed to ensure that individuals with
22   disabilities can make reservations for accessible guest rooms during the same
23   hours and in the same manner as individuals who do not need accessible
24   rooms.
25   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
26   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
27   Code § 51-53.)
28     34. Plaintiff repleads and incorporates by reference, as if fully set forth


                                            9

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 10 of 11




1    again herein, the allegations contained in all prior paragraphs of this
2    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
3    that persons with disabilities are entitled to full and equal accommodations,
4    advantages, facilities, privileges, or services in all business establishment of
5    every kind whatsoever within the jurisdiction of the State of California. Cal.
6    Civ. Code §51(b).
7      35. The Unruh Act provides that a violation of the ADA is a violation of the
8    Unruh Act. Cal. Civ. Code, § 51(f).
9      36. Defendants’ acts and omissions, as herein alleged, have violated the
10   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
11   reservation policies and practices.
12     37. Because the violation of the Unruh Civil Rights Act resulted in difficulty
13   and discomfort for the plaintiff, the defendants are also each responsible for
14   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
15
16   PRAYER:
17          Wherefore, Plaintiff prays that this Court award damages and provide
18   relief as follows:
19       1. For injunctive relief, compelling Defendants to comply with the
20   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
21   plaintiff is not invoking section 55 of the California Civil Code and is not
22   seeking injunctive relief under the Disabled Persons Act at all.
23       2. Damages under the Unruh Civil Rights Act, which provides for actual
24   damages and a statutory minimum of $4,000 for each offense.
25       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
26   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
27
28


                                            10

     Complaint
      Case 3:21-cv-00434-AGT Document 1 Filed 01/19/21 Page 11 of 11




1    Dated: January 18, 2021           CENTER FOR DISABILTY ACCESS
2
3
4
5                                      By:
6                                      Russell Handy, Esq.
                                       Attorneys for Plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      11

     Complaint
